Citation Nr: 1643229	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  06-06 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for left patellofemoral chondrosis, scars, rated as 20 percent disabling prior to January 21, 2013, and 20 percent disabling from May 1, 2013 (disregarding a temporary 100 percent rating from January 21, 2013 to May 1, 2013).

2.  Entitlement to an increased rating for limitation of extension with arthritis, left knee, rated as 10 percent disabling prior to October 17, 2010; 20 percent disabling from October 17, 2010 to March 13, 2013; and 50 percent disabling thereafter.

3.  Entitlement to an increased rating for limitation of flexion with arthritis, left knee, rated as 20 percent disabling from June 3, 2013.

4.  Entitlement to service connection for bilateral pes planus.

5.  Whether new and material evidence has been received to reopen the claim for service connection for a chronic back disability with back pain syndrome.

6.  Entitlement to service connection for a chronic back disability, to include as secondary to service-connected disease or injury.

7.  Entitlement to service connection for diabetes mellitus type II, to include as secondary to service-connected disease or injury.

8.  Entitlement to service connection for a left shoulder disability.

9.  Entitlement to an effective date earlier than October 8, 2015, for the award of an increased rating to 50 percent disabling for residual headaches associated with posttraumatic stress disorder (PTSD), major depression, and traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Army from August 1988 to December 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The appeal presents a complicated procedural history, addressed in part below.

The issues of entitlement to service connection for left shoulder disability and diabetes mellitus type II, as well as entitlement to an increased rating for a left knee disability, were remanded by the Board in November 2011 and again in January 2013.

The Veteran testified at a June 2011 Travel Board hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  In July 2016, the Board mailed the Veteran a letter notifying him that the VLJ who presided over the June 2011 hearing was no longer employed by the Board.  The letter notified the Veteran of his right to another hearing before a different VLJ.  In August 2016, the Veteran submitted written correspondence indicating that he did not wish to have another hearing.

The issues of entitlement to increased ratings for left knee disabilities and entitlement to service connection for bilateral pes planus, chronic back disability, diabetes mellitus type II, and left shoulder disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 2010 rating decision, the RO declined to reopen the claim for a chronic back disability with back pain syndrome on the basis that new and material evidence relating to a previously unestablished fact had not been received.  The Veteran did not timely appeal this decision, nor did he submit new and material evidence within one year of the decision.

2.  Evidence received since the June 2010 rating decision relates to a previously unestablished fact necessary to substantiate the claim for a chronic back disability.

3.  The Veteran filed a claim for service connection for migraine headaches that was received on May 12, 2011.

4.  In a March 2015 rating decision, the RO granted service connection and awarded a 10 percent disability rating for residual headaches, effective May 21, 2011.

5.  On March 5, 2015, VA received correspondence from the Veteran expressing disagreement with the March 2015 adjudication with respect to his service-connected residual headaches.

6.  In a February 2016 rating decision, the RO granted an increased rating to 50 percent disabling for residual headaches, effective October 8, 2015.

7.  Resolving reasonable doubt in the Veteran's favor, his residual headaches have been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability since May 12, 2011.


CONCLUSIONS OF LAW

1.  The June 2010 rating decision that declined to reopen the claim for service connection for a chronic back disability with back pain syndrome is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

2.  Evidence received since the June 2010 rating decision is new and material and the claim for a chronic back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for an effective date of May 12, 2011 for the grant of a 50 percent disability rating for residual headaches have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400, 4.124(a), Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with respect to the issues decided herein.  Initially, the Board notes that the appeal presents a "downstream" issue in that it arose following the grant of service connection and subsequent award of an increased rating for the Veteran's residual headaches.  Regardless, the Board finds that adequate notice has been provided to the Veteran regarding the type of evidence needed to substantiate the claim.

VA has also satisfied its duty to assist with regard to the issues decided herein.  The claims folder contains available VA outpatient records and examination reports, as well as private medical records and lay statements from the Veteran.  Moreover, additional VA examinations are not necessary, as current findings would not serve to establish entitlement to an earlier effective date for the award of a 50 percent rating for residual headaches.  On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.


New and Material Evidence

The RO declined to reopen the Veteran's claim for a chronic back disability with back pain syndrome in a June 2010 rating decision, finding new and material evidence had not been received to reopen the claim.  The Veteran did not appeal that decision or submit new and material evidence within one year of notification of the decision.  Therefore, that decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

Subsequently, the Veteran submitted additional evidence relevant to his claim, and the RO reopened the claim in a June 2014 rating decision.  Regardless of how the RO ruled on the question of reopening, however, the Board must decide the matter on appeal, because reopening is a threshold jurisdictional question for the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In any event, the evidence received since the June 2010 rating decision includes evidence that is new and material to the claim.  See 38 C.F.R. § 3.156.  Specifically, the Veteran has submitted private medical records demonstrating a possible link between his back disability and service, and VA acknowledged that the evidence received was new and material by scheduling him for a VA spine examination in February 2014.  The credibility of the newly submitted evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened.

Earlier Effective Date

The Veteran contends that he is entitled to an effective date prior to October 8, 2015 for the award of a 50 percent disability rating for service-connected residual headaches.  Prior to that date, he is in receipt of a 10 percent rating from May 21, 2011.

The assignment of effective dates is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award of compensation based on an original claim shall be fixed in accordance with facts found but shall not be earlier than the date of receipt of application therefor.  See 38 U.S.C.A. § 5110(a).  The implementing VA regulation provides that the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(a).

Where the issues involve the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case with respect to the Veteran's claim for an increased initial rating, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

VA regulations provide that a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the AOJ and a desire to contest the result will constitute a notice of disagreement.  While no special wording is required, the notice of disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  See 38 C.F.R. § 20.201 (2015).  The Board is aware that, effective March 24, 2015, claimants must file a notice of disagreement on a specific form provided to them by VA, and that no other form, VA or otherwise, will be accepted as a notice of disagreement.  See 79 Fed. Reg. 57660 (Sept. 25, 2014) (amending 38 C.F.R. § 20.201).  However, as described below, the relevant notice of disagreement in this case was filed on March 5, 2015, before this amendment became effective.  As such, the prior version of § 20.201 applies.

The Veteran's headaches are rated under Diagnostic Code 8100.  38 C.F.R. § 4.124(a).  Under that Diagnostic Code, a 10 percent rating is assigned for migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is assigned for characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The Veteran filed an original claim for service connection for migraine headaches in May 2011.  VA received the claim on May 12, 2011.  At that time, VA outpatient notes and private primary care records reflect that the Veteran was being followed for recurrent headaches.  A June 2012 VA neurology consult note includes his report of chronic daily headaches ever since sustaining a TBI during a motor vehicle accident in 1989.  The impression was post-traumatic headaches.  In December 2012, a note from his private care provider reflects that he had migraine headaches with chronic pain from a TBI incurred in service.

In a May 2013 rating decision, the RO denied the claim for migraine headaches (as well as a separate claim for TBI).  The Veteran expressed disagreement with that decision and requested a VA examination, which at that point had not been provided.

In July 2013, a VA primary care note reflects the Veteran's report of recurring headaches with nausea.  An October 2013 private treatment note indicated that his headaches occurred at least 3 times a week and could last 2 days.  The pain was characterized as "throbbing and stabbing"; the Veteran rated the pain as 10/10.  He also reported phono- and photophobia, nausea, vomiting, dizziness, and vision disturbances.  He stated that when he had a headache his best environment was a dark, soundless room, with ice packs or cool compresses on his head.

The Veteran underwent a VA examination in February 2014, during which he reported having headaches three times a week that lasted about two days per occurrence.  He reported that his headaches caused him to be bedridden.  He indicated that he used Depakote and perhaps Topamax and ASA for his symptoms, as well as Lortab for general pain.  Subjective symptoms included constant pulsating or throbbing head pain on both sides of the head, with accompanying nausea, vomiting, sensitivity to light and sound, changes in vision, and sensory changes.  The examiner noted that the Veteran had characteristic prostrating attacks of migraine headache pain more frequently than once per month, and that these attacks were very frequent and prolonged.  In terms of functional impact, the examiner noted that the Veteran was "unable to function when [he] gets [a] migraine."

In a June 2014 rating decision, the RO continued the prior denial of service connection, and the Veteran submitted a timely notice of disagreement.  Subsequently, in a rating decision dated March 4, 2015, the RO granted service connection for residual headaches due to TBI.  A 10 percent rating was assigned effective May 21, 2011.  (The Board is unclear as to why the effective date assigned was May 21, 2011.  As noted above, VA received the Veteran's initial claim for service connection on May 12, 2011.)

Thereafter, the Veteran submitted correspondence (received by VA on March 5, 2015) indicating his desire to "continue the appeal for service connection for migraine headaches."  Because the RO did not recognize this correspondence as a notice of disagreement, no further adjudicative action was taken.

In January 2016, the Veteran filed a claim for an increased rating for his headaches.  In a February 2016 rating decision, the RO granted a 50 percent rating, effective October 8, 2015.  Thereafter, the Veteran perfected an appeal as to the effective date of the assigned 50 percent rating.

After reviewing the entire record, the Board finds that an earlier effective date of May 12, 2011 is warranted for the grant of a 50 percent rating for the Veteran's residual headaches.

At the outset, the Board finds that the Veteran's March 5, 2015 correspondence, in which he requested that VA "continue the appeal for service connection for migraine headaches," should be construed as a notice of disagreement with the initial rating assigned for that disability.  See 38 C.F.R. § 20.201; see also 79 Fed. Reg. 57660 (Sept. 25, 2014) (amending 38 C.F.R. § 20.201 effective March 24, 2015).  On review, while the Veteran stated that he was continuing the appeal "for service connection," he was clearly expressing dissatisfaction with the decision as it pertained to his claim for migraine headaches.  Construing his comments liberally, the Board finds that the March 5, 2015 correspondence constitutes a notice of disagreement with the initial 10 percent rating.  As such, the period the Board must consider for an earlier effective date extends back to May 12, 2011, the date VA received the Veteran's initial claim for service connection.

The Board next turns to when entitlement to a 50 percent rating for residual headaches arose.  To that end, viewing the evidence of record in the light most favorable to the Veteran, the Board finds that the record establishes entitlement to a 50 percent rating as of May 12, 2011, the date the Veteran submitted his original claim for service connection.  As noted above, VA outpatient and private medical records (as well as the Veteran's lay statements) show that the Veteran has had recurrent headaches dating from before May 2011.  The first comprehensive evaluation of his headaches, undertaken in October 2013, is consistent with a very severe disability picture, including headaches occurring at least 3 times a week and lasting 2 days, with accompanying phono- and photophobia, nausea, vomiting, dizziness, and vision disturbances.  The Boards finds that these symptoms are consistent with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  In addition, the February 2014 VA examination report clearly establishes a disability picture commensurate with a 50 percent rating, pursuant to Diagnostic Code 8100.  See 38 C.F.R. § 4.124(a).  Given the above, and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence supports a 50 percent rating as of the date the Veteran submitted his claim for service connection.

For the aforementioned reasons, an effective date of May 12, 2011 is warranted for the grant of a 50 percent rating for the Veteran's service-connected residual headaches.


ORDER

The application to reopen the claim of service connection for a chronic back disability with back pain syndrome is granted.

Entitlement to an effective date of May 12, 2011 is granted for the award of a 50 percent rating for residual headaches.


REMAND

Although the Board regrets the delay, the remaining issues must be remanded for evidentiary development prior to final adjudication.  See 38 C.F.R. § 19.9.

Increased Ratings for Left Knee Disability

As noted in the most recent ratings code sheet, the Veteran is currently in receipt of three separate ratings for his left knee disability, based on limitation of flexion with arthritis; limitation of extension with arthritis; and left patellofemoral chondrosis with scars.  See 38 C.F.R. § 4.71(a), Diagnostic Codes 5010, 5257, 5260, 5261.  On review, the Board finds that the evidence of record is inadequate to evaluate the current severity of his left knee symptoms.  A remand is therefore warranted in order to schedule an additional VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In January 2013, the Board directed the AOJ to provide a VA examination to determine the current severity of the Veteran's left knee disorders, to include arthritis and instability.  A VA examination was performed in February 2014.  The report from this examination revealed that, on range of motion testing, left knee extension was limited to 45 degrees or more while flexion was limited to 20 degrees.  There was no indication of ankylosis of the knee joint.  In addition, the examiner indicated that the Veteran was unable to perform stability testing but did not explain why.

The Veteran continued to disagree with VA's handling of his claim, and another VA examination was performed in June 2016.  The report from this examination revealed that the Veteran had left knee range of motion from 35 to 100 degrees.  However, somewhat confusingly, the report also noted that the Veteran's left knee was ankylosed at 35 degrees.  Furthermore, the examiner noted that there was no history of recurrent subluxation or lateral instability in the left knee, despite multiple reports to the contrary.  (Throughout the course of the appeal, the Veteran has reported a feeling of instability in his left knee, and he has worn a brace for many years.)

The Board finds that yet another VA examination is necessary so that the Veteran's left knee symptoms can be properly rated under the applicable criteria.  In short, clarification is needed as to the Veteran's left knee range of motion and the nature of any instability in the knee joint.  In so finding, the examiner should conduct clinical testing and note the extent of the Veteran's range of motion in his left knee, including whether the joint is ankylosed.  The examiner should also clarify, based on the entire record (including the Veteran's myriad reports of instability) whether there is a history of left knee instability and/or subluxation, and, if so, whether such impairment is slight, moderate, or severe in degree.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5257 (criteria for rating lateral instability and/or recurrent subluxation in the knee).  In addition, the examiner should properly consider range of motion on both active and passive motion, as well as in weight-bearing and nonweight-bearing.  See Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016) (holding that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities).

The Board also finds that additional information is needed to rate the Veteran's left knee scars.  The June 2016 VA examination report references a single scar on the right knee, as well as two scars on the left knee, the first of which is 11 centimeters by 0.2 centimeters and the second of which is 17 centimeters by 0.2 centimeters.  However, although the report appears to indicate that the right knee scar is not painful or unstable, it does not clearly indicate whether the left knee scars are painful or unstable.  An examination is needed to determine the necessary information under the rating criteria.  See 38 C.F.R. § 4.118.

Service Connection

The Board finds that the claims for service connection for bilateral pes planus, chronic back disability, diabetes mellitus type II, and left shoulder disability must be remanded for additional evidentiary development.  Specifically, remand is required in order to obtain an addendum medical opinion to clarify the etiology of these disabilities.

      Bilateral Pes Planus

The Veteran contends that his preexisting bilateral pes planus disability (which was "noted" on his January 1988 enlistment examination) was aggravated during service.  See 38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).  Service records show that in May 1989, the Veteran sought treatment for pain in the left foot arch area, which he stated had been ongoing for the past 4 weeks.  An accompanying treatment note indicated that his symptoms were due to indirect trauma or exercise.  He was diagnosed with fasciitis.

Post-service records reveal that the Veteran complained of right foot problems in July 1996, although it is not clear what the nature of this condition was.  (The claim was denied in August 1997.)  He submitted the instant claim for service connection for pes planus in June 2011.  On VA examination in October 2014, he reported that his pes planus became worse as a result of in-service training.  After reviewing the record, the examiner concluded that the Veteran's pes planus was less likely than not related to a specific in-service injury, to include a 1989 motor vehicle accident.  The examiner also opined that pes planus "clearly and unmistakably" was not aggravated beyond its natural progression during service.  By way of rationale, the examiner noted that the Veteran's symptoms may actually have been attributable to diabetic neuropathy, and that in any case he "wasn't in military long enough for [pes planus] to have progressed from military vs. aging process."

On review, the Board finds that the February 2014 VA examination report and corresponding opinion are inadequate to decide the claim.  Notably, the examiner failed to address the May 1989 report of left foot pain in the context of his opinion, despite the fact that this report is potentially consistent with the Veteran's claim that his pes planus was aggravated due to in-service training.  Moreover, the examiner's statement that the Veteran "wasn't in the military long enough for [pes planus] to have progressed from military vs. aging process" is nonspecific and does not answer the relevant inquiry, particularly in light of the May 1989 report of left foot pain.  In light of the above, an addendum opinion is needed to clarify whether the Veteran's preexisting pes planus was aggravated beyond its natural progression during active service.

      Chronic Back Disability

The Veteran contends that his chronic back disability originated from a March 1989 motor vehicle accident in which his transport vehicle flipped over into a ditch during a training exercise.  He has also submitted evidence (including a December 2012 evaluation from a private medical provider) which suggests that his back problems are linked to altered gait, which itself stems from his service-connected bilateral knee disabilities.  The Veteran underwent a VA examination in February 2014 which resulted in a diagnosis of intervertebral disc syndrome (IVDS) and degeneration of the lumbar disc.  In terms of etiology, the examiner opined that the Veteran's back condition was less likely than not incurred in or caused by the claimed in-service injury, noting that the Veteran's symptoms were "way out of proportion" to the objective findings.  The examiner further noted that the Veteran "[a]ppears to have learned the 'disabled' sick role well and has his wife doing all his activities for him."

Upon review, the Board finds that an addendum opinion is needed, as the opinion discussed above does not provide an adequate rationale-it does not, for example, discuss the Veteran's lay contentions of ongoing symptoms since service, nor does it explain why or how the Veteran's reported symptoms are "way out of proportion" to the objective findings.  Furthermore, the opinion appears to reflect a bias against the Veteran, and is therefore unreliable.  In addition, the evidence reflects a possible causal link between the Veteran's service-connected knee disabilities and his back symptoms.  Specifically, the record shows a history of altered gait due to knee symptoms, and a March 2013 VA shoulder examination report (as well as statements from the Veteran's private physicians) reflects a finding that a causal link between a lower extremity joint disability and a back disability is plausible.  This secondary theory of entitlement was not adequately addressed in the February 2014 examination report.  On remand, a different examiner should be contacted to provide a clarifying opinion responsive to the above issues.

      Diabetes Mellitus Type II

The Veteran contends that his diabetes mellitus type II developed secondary to his ongoing use of pain medication for service-connected disabilities, including his knee disabilities and psychiatric disorders.  See June 2011 Travel Board Hearing transcript.  In July 2011, he submitted correspondence from his private physician supporting this contention.  In January 2013, the Board remanded the claim in order to provide a VA examination for the purpose of clarifying whether the Veteran had a diagnosis of diabetes and determining whether there was a link between his service-connected medications and diabetes.

In March 2013, such an examination was provided.  The examiner first confirmed a diagnosis of diabetes mellitus type II based on clinical findings.  The examiner then noted that the etiology of the Veteran's diabetes could not be determined "without resorting to mere speculation."  Nonetheless, the examiner indicated that the disease was less likely than not due to or secondary to any corticosteroid medications taken for the Veteran's left knee disability.  In support, the examiner stated that, based on the relevant literature, "unless a non-diabetic individual was prescribed longterm systemic steroid therapy-rather than short term oral bursts or by injection-he is less likely than not to develop chronic diabetes mellitus type II."

The Board notes that, since the March 2013 examination was performed, the Veteran has undergone surgery for his service-connected right knee disability, requiring a variety of treatment and medication adjustments.  In addition, he has continued to receive treatment for his service-connected left knee symptoms.  During a June 2016 VA examination of the knees, it was noted that the Veteran takes "oxycodone, diclofenac, TENS unit and local cream."  Upon review, the Board is unclear as to whether the Veteran's medication regimen includes "longterm systemic steroid therapy," or whether the Veteran is taking any other service-connected medications that would otherwise cause or aggravate his diabetes mellitus type II.  (Notably, the Veteran argued during the June 2011 Board hearing that medications for his psychiatric symptoms may also have been linked to his diabetes.)  In light of the Veteran's specific contentions and the evidence of record, a remand is warranted in order to obtain an updated medication list, as well as an addendum medical opinion clarifying the etiology of the Veteran's diabetes mellitus type II.

      Left Shoulder Disability

The Veteran contends that he has a left shoulder disability which originated from the March 1989 motor vehicle accident.  On review, the first objective evidence of pathology appears to be December 2009 imaging tests, which revealed rotator cuff tendonitis, bursitis, and labral tear.  However, the Veteran testified during his Board hearing that he was told by a private physician that his shoulder disability was likely traumatic in nature and had "been there for a long time."  In January 2013, the Board directed the RO to provide a VA examination in order to evaluate the Veteran's claim.  On examination in March 2013, the examiner noted that he "cannot state the etiology of the Veteran's left shoulder condition(s) without resorting to mere speculation."  Nonetheless, the examiner determined that the evidence was against a finding that the Veteran's left shoulder disability was etiologically related to or had its incurrence during his active service.

Upon review, the Board finds that an addendum opinion is necessary to clarify the etiology of the Veteran's left shoulder disability.  As noted above, the March 2013 VA examination report includes conflicting findings with regard to etiology.  As such, a clarifying opinion is needed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain outstanding VA medical records for the period from June 2016 to the present.

2.  Schedule the Veteran for a VA examination with an orthopedic specialist to determine the nature and severity of his service-connected left knee disorders.  The examiner should review the claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary (including range of motion and stability testing), the examiner should describe all symptomatology and functional deficits associated with the Veteran's left knee disorders.  The examiner is asked to specifically respond to the following:

(a) 	Whether there is a history of recurrent subluxation or lateral instability in the left knee, and, if so, whether such impairment is slight, moderate, or severe.  The examiner should take into account the Veteran's lay reports of instability, including his reports that he has often stumbled or fallen, as well as his need for a knee brace.

(b) 	Reconcile the findings from the February 2014 and June 2016 VA examinations with regard to range of motion, including the report of left knee ankylosis at 35 degrees noted in the June 2016 examination report.

(c) 	Determine whether the Veteran's left knee scars are painful and/or unstable.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

3.  Return the claims file to a VA podiatrist for an addendum opinion regarding the etiology of the Veteran's bilateral pes planus.

After reviewing the entire record, the examiner should opine as to whether (a) the Veteran's pes planus increased in severity during service, and (b) if so, whether there is clear and unmistakable evidence that such increase in disability was due to the natural progression of the disease.  The examiner should specifically discuss the May 1989 report of left foot pain and subsequent diagnosis of fasciitis, as well as the Veteran's lay reports that he aggravated his pes planus while training during service.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

4.  Return the claims file to a VA orthopedic specialist for an addendum opinion regarding the etiology of the Veteran's chronic back disability.

After reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current chronic back disability, to include arthritis and IVDS, is related to an event or incident of service.  Specifically consider the Veteran's claim that he injured his back in a March 1989 motor vehicle accident.

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current chronic back disability was caused or permanently aggravated by his service-connected bilateral knee disabilities.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

5.  Return the claims file to a VA endocrinologist for an addendum opinion regarding the etiology of the Veteran's diabetes mellitus type II.

After reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diabetes mellitus type II was caused or permanently aggravated by medications taken for service-connected knee and/or psychiatric disorders.  The examiner should specifically note whether the Veteran's current medication regimen includes "longterm systemic steroid therapy."

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

6.  Return the claims file to a VA orthopedic specialist for an addendum opinion regarding the etiology of the Veteran's left shoulder disability.

After reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left shoulder disability, to include rotator cuff tendonitis, bursitis, and labral tear, is related to an event or incident of service.  Specifically consider the Veteran's claim that he injured his left shoulder in a March 1989 motor vehicle accident.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

7.  After conducting any other necessary development, readjudicate the claims.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be given an opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


